                 Case 19-11944-AJC          Doc 54     Filed 10/31/19     Page 1 of 2

                            UNITED STATES BANKRUPTCY COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                           www.flsb.uscourts.gov

 In re:                                                  Case No. 19-11944-BKC-AJC
MARIBEL VALDES                                          Chapter 13
                        Debtor         /

       DEBTOR’S OBJECTION TO CLAIM NO.: 1 ON SHORTENED NOTICE
   FILED BY WILMINGTON SACINGS FUND SOCIETY, FSB, D/B/A CHRISTIANA
    TRUST, NOT INDIVIDUALLY BUT AS TRUSTEE FOR PRETIUM MORTGAGE
                          ACQUISITION TRUST

             IMPORTANT NOTICE TO CREDITOR: THIS IS AN OBJECTION
                               TO YOUR CLAIM

       This objection seeks either to disallow or reduce the amount or change the
priority status of the claim filed by you or on your behalf. Please read this objection
carefully to identify which claim is objected to and what disposition of your claim is
recommended. Upon the filing of this objection an expedited hearing on this
objection will be scheduled on the date already scheduled for the confirmation
hearing in accordance with Local Rule 3007-1(B)(2).

       Pursuant to Bankruptcy Rule 3007 and Local Rule 3007-1(B)(2), the debtor
objects to the following claim filed in this case:
     Claim     Name of             Amount of       Basis for Objection     Recommended Disposition
     No:       Claimant            Claim
     1         Wilmington          Secured         Debtors is not in       Claim should be Amended to
               Savings Fund        claim of        agreement with          reflect the arrearage amount
               Society, FSB,       $229,128.25     arrearage claim         of $26,000.00.
               d/b/a Christiana    with an         amount and is
               Trust, not          arrearage of    requesting a payment
               individually but    $49,422.62      history.
               as Trustee for
               Pretium
               Mortgage
               Acquisition Trust

The undersigned acknowledges that this objection and the notice of hearing for this
objection will be served on the claimant and the debtor at least 14 days prior to the
confirmation hearing date and that a certificate of service conforming to Local Rule 2002-
1(F) must be filed with the court when the objection and notice of hearing are served.

DATED: 10/361/2019
                                                               /s/
                                                        MILLER & FUNCIA, P.A.
                                                        9555 N. Kendall Drive Suite 211
                                                        Miami, FL 33176
                                                        Telephone 305-274-2922
                                                        millerandfunciapa@gmail.com
                                                        Jose P. Funcia, Esq. – FBN 698210
LF-70 (rev. 12/01/09)
                       Case 19-11944-AJC         Doc 54       Filed 10/31/19        Page 2 of 2



                                 CERTIFICATE OF SERVICE AND
                     CERTIFICATE OF COMPLIANCE WITH LOCAL RULE 9073-1(D)

      I certify that true copies of DEBTOR’S OBJECTION TO CLAIM NO.: 1 ON SHORTENED
NOTICE FILED BY WILMINGTON SACINGS FUND SOCIETY, FSB, D/B/A CHRISTIANA
TRUST, NOT INDIVIDUALLY BUT AS TRUSTEE FOR PRETIUM MORTGAGE
ACQUISITION TRUST and COURT GENERATED NOTICE OF HEARING was served on
October 31, 2019 as follows:

Electronically

Jose P Funcia on behalf of Debtor Maribel Valdes
millerfunciaecf2@gmail.com,, millerandfunciapa@ecf.inforuptcy.com

Nancy K. Neidich
e2c8f01@ch13miami.com, ecf2@ch13miami.com

Office of the US Trustee
USTPRegion21.MM.ECF@usdoj.gov

Nathalie C. Rodriguez on behalf of Creditor Wilmington Savings Fund Society, FSB, d/b/a Christiana Trust, not
individually but as trustee for Pretium Mortgage Acquisition Trust
nrodriguez@rasflaw.com

Via First Class Mail

Selene Finance, LP
Attn: BK Department
9990 Richmond Ave Ste 400 South
Houston, TX 77042

Via Certified Mail

Selene Finance, LP
C/O CORPORATION SERVICE COMPANY
1201 HAYS STREET
TALLAHASSEE, FL 32301
Certified No.: 7018 0680 0001 7862

                                                              Law Offices of
                                                              Miller & Funica, P.A.
                                                              Attorney for Debtor(s)
                                                              9555 N. Kendall Drive Suite 211
                                                              Miami, FL 33176
                                                              305-274-2922

                                                              /s/ Jose P. Funcia
                                                              Jose P. Funcia, Esq.
                                                              Florida Bar Number: 0698210
